DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, with Kim et al. (US 2008/0124770 A1, Patent Family Member of KR 10-0872694) herein referred to as Kim 2008 incorporated by reference, further in view of Ryser et al. (US 2002/0179737 A1), herein referred to as Ryser and/or Amari et al. (US 2007/0039546 A1), herein referred to as Amari.
Regarding claim 1, Kim teaches an apparatus for immobilizing a microbial cell (Abstract), the apparatus comprising: a mixing tank (alginate mixing tank) in which a cell-carrier-containing mixed solution is accommodated; a nozzle part (nozzle unit) through which the cell-carrier-containing mixed solution is injected from the mixing tank (alginate mixing tank) and is discharged to the outside; and a reaction tank (bead immobilizer) in which a cell immobilized bead is formed by contact between the cell-carrier-containing mixed solution discharged from the nozzle part (nozzle unit) and an aqueous curing agent solution (Calcium chloride, which enters the bead immobilizer from the CaCl2 dissolution tank), wherein the cell-carrier-containing mixed solution is formed by mixing a cell suspension of a microorganism and an aqueous carrier solution with each other (process that occurs within the Bead Immobilizer shown in Fig. 3), 

    PNG
    media_image1.png
    992
    1059
    media_image1.png
    Greyscale

Modified Fig. 3 from Kim et al. (WO 2013/172601 A1)
	Kim teaches that the nozzle part receives both cell-carrier-containing mixed solution and an air stream.  Kim, however, does not expressly state that the nozzle part includes an air discharging part that is separate from the cell-carrier-containing mixed solution discharging part.
	Ryser discloses a nozzle part for injecting a biological material.  Ryser teaches that the nozzle part includes a biological material discharging part (Figure 1:6) and an air discharging part (Figure 1:10).  This is described in at least paragraphs [0014]-[0016].  Paragraph [0022] states that the air discharging part is beneficial because it serves to reduce the size of the emitted liquid material by creating an aerosol spray.  
	Amari discloses a nozzle part for spraying a material.  Amari teaches that the nozzle part includes a material discharging part (Figure 1:30) and an air discharging 
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kim nozzle part with an air discharging part that is distinct and separate from the cell-carrier-containing mixed solution discharging part.  Ryser and Amari each show how the provision of at least one pressurized gas discharge port allows one to produce a fine, symmetrical aerosol when spraying a biological material. Amani, in particular, teaches that this modification enables one to produce a discharge of material in uniform spherical shapes of reduced size.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

Regarding claims 2 and 8, Kim, Ryser and Amani disclose the combination as previously described.  Ryser further shows that the nozzle assembly includes a body part having a first injection part (Figure 1:7) for receiving a biological material, and a second injection part (Figure 1:12) for receiving pressurized air.  The Ryser nozzle further includes a first discharging part (Figure 1:6) and a second discharging part (Figure 1:10) that enables air to interact with the biological material.  Similarly, Amani shows that the nozzle assembly includes a body part having a first injection part (Figure 1:21) for receiving a coating material, and a second injection part (Figure 1:33b) for receiving pressurized air.  The Amani nozzle further includes a first discharging part 

	Regarding claim 7, Kim, Ryser and Amani disclose the combination as previously described.  Kim further teaches htat the carrier is alginate, and the curing agent is calcium chloride (Fig. 2; Page 5, lines 24-26).

	Regarding claim 9, Kim, Ryser and Amani disclose the combination as previously described.  Ryser and Amani both teach that a plurality of second discharging parts are formed radially with respect to the first discharging part.

Regarding claim 10, Kim, Ryser and Amani disclose the combination as previously described.  The second discharging parts of Ryser and Amani are considered to be “slot shaped” because they are narrow apertures.  


Claims 3-6  are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0124770) in view of Ryser (US 2002/0179737) and/or Amari (US 2007/0039546) as applied to claim 1, and further in view of Maruta et al. (US 2010/0129865 A1), herein referred to as Maruta.
Regarding claim 3, Kim, Ryser and Amani teach the combination as previously described.  The Kim device is configured to prepare enzyme-immobilized beads (Abstract), wherein the microorganism is capable of producing the arabinose isomerase Corynebacterium (Page, 5, lines 17-18). Kim fails to explicitly teach an embodiment wherein the microorganism is a strain that produces an endoenzyme. Maruta, however, teaches a process for producing ketose-3-epimerase using enzyme or cell immobilization (Abstract; Paragraph [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Kim to include strains that produce ketose-3-epimerase as taught by Maruta, as ketose-3-epimerase is useful for the production of D-psicose from D-fructose, which can be used to create low-calorie sweeteners and foods (Maruta: Paragraph [0004]; Paragraph [0009]).

Regarding claim 4, Kim, Ryser and Amani disclose the combination as previously described.  The Kim device is configured to prepare enzyme-immobilized beads (Abstract), but fails to teach an embodiment wherein the endoenzyme is a ketose 3-epimerase. Maruta, however, teaches a process for producing ketose-3-epimerase using enzyme or cell immobilization (Abstract; Paragraph [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Kim to include ketose-3-epimerase as taught by Maruta, as ketose-3-epimerase is useful for the production of D-psicose from D-fructose, which can be used to create low-calorie sweeteners and foods (Maruta: Paragraph [0004]; Paragraph [0009]).

Regarding claim 5, Kim, Ryser and Amani disclose the combination as previously described.  The Kim device is configured to prepare enzyme-immobilized beads 

Regarding claim 6, Kim, Ryser and Amani disclose the combination as previously described.  Kim teaches that the host strain is Corynebacterium (Page 5, lines 17-23), but fails to explicitly teach that it is specifically Corynebacterium glutamicum. However, Kim 2008 teaches that the preferred strain for this process is Corynebacterium glutamicum (Kim 2008: Paragraph [0020]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use Corynebacterium glutamicum as the host strain, as it is generally recognized as safe (GRAS) and food-grade (Kim 2008: Paragraph [0020]).

Response to Arguments
Applicant’s amendments to the specification filed 16 August 2021 have been entered.
In response to Applicant’s amendments filed 16 August 2021, the previous rejections under 35 U.S.C. 112 have been withdrawn.  

In response to Applicant’s amendments filed 16 August 2021, the previous rejections under 35 U.S.C. 102 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Kim with Ryser and/or Amani.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Worsham (US 20050175772), Murata (US 20120240851) and Setoguchi (US 20120141672) references teach the state of the art regarding nozzle parts having a material discharge paired with an air discharge.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799